Citation Nr: 1625880	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-40 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served in the Army National Guard from January 1975 to April 1975, and active duty for training from February 13, 1975, to April 1, 1975.  

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating actions of October 2009 and September 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), located in Muskogee, Oklahoma.  Following the perfection of his appeal, the appellant provided testimony before the undersigned Acting Veterans Law Judge via a videoconference hearing in January 2012.  A transcript of that hearing was accomplished and has been included in the claims file for review.  

It is noted that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) or Acting Veterans Law Judge (AVLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned AVLJ asked questions sought to elicit testimony that would substantiate the claims.  Additionally, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder.  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing. 

Subsequent to the hearing, the appellant's claims folder was returned to the agency of original jurisdiction (AOJ) for the purpose of obtaining additional medical evidence, including the performance of examinations.  The Remand was published in March 2014.  

The record reveals that the claim has since been returned to the Board for review.  Upon reviewing the development since March 2014, the Board finds there has been substantial compliance with its remand instructions with respect to the issues on appeal.  The Board notes that the Court has stated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").

In this case, the AOJ was ordered by the Board to obtain additional medical evidence with respect to the appellant's claimed disorders, and it has done so.  The results were returned to the AOJ which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.

Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of the most recent remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim with respect to the issues now on appeal based on the evidence that is of record. 


FINDINGS OF FACTS

1.  While on active duty, the appellant was not diagnosed with nor was he treated for any type of hearing loss, tinnitus, or acquired psychiatric disorder.  

2.  A private ear examiner has hypothesized that the appellant's hearing loss and tinnitus may have been due to his military service.  

3.  VA examiners have concluded that the appellant's tinnitus, bilateral hearing loss, and psychiatric disorder were not caused by or the result of or due to appellant's military service or any incident therein.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder, to include depression, is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.310 (2015). 

2.  Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.310, 3.385 (2015). 

3.  Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.303, 3.304, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Additionally, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Duties to Notify and Assist

Prior to consideration of the merits of the appellant's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claims of entitlement to service connection.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  After reviewing the record, the Board finds that VA has met that duty.

Under 38 U.S.C.A. § 5102 (West 2014), VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 2014), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability; and the effective date of any disability benefits.  The appellant must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.  VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations.  38 U.S.C.A. § 5103A (West 2014).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a) (West 2014).

Initially, the Board's notes that the appellant was provided with duty to assist type letters in June 2009, July 2009, and May 2010.  The appellant has been informed of the VA's duty to notify and assist the appellant.  The Board concludes that VA's duties to notify and assist the appellant under the VCAA have been satisfied.

Following notice to the appellant, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the appellant's service medical records and all available and identified post-service medical records.  The Board also notes that in full compliance with the March 2014 Remand instructions, VA also obtained and associated with the record the appellant's records and obtained an opinion concerning the etiology of the appellant's claimed bilateral hearing loss, tinnitus, and any acquired psychiatric disorder.  The Board concludes that the VA opinions and file review were both adequate for adjudication purposes and substantially complied with the Board's Remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); D'Aries, supra; Dyment, supra.

During the course of the appeal, the AOJ and the Board offered the appellant an opportunity to present additional evidence and argument at a hearing on appeal.  The appellant did provide testimony before the undersigned and during that hearing, testified as to the symptoms produced by his three conditions.  He also intimated as to when he began experiencing manifestations of each condition.  

In summary, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the appellant that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal. 

II.  Service Connection

A.  Laws and Regulations

Under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303 (2015), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  In addition, the law provides that, where a veteran served ninety days or more of active military service, and hearing loss becomes manifest to a compensable degree within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2015).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2015); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

With respect to the first requirement of a current disability, a hearing loss disability for VA purposes means that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).


B.  Facts and Discussion

In this case, the appellant contends that he has hearing loss and tinnitus as a result of noise exposure during training with the M-16 rifle and that he has depression as a result of events associated with his early discharge from National Guard service.  Lay statements provided in support of his claims noted a change in the appellant's attitude after he returned home from service and noted that he had problems because of depression, anxiety, and an inferiority complex.

In support of his claims the appellant provided a copy of a May 2009 private medical report noting it was possible that his exposure to noise during service contributed to his hearing loss and tinnitus.  It was noted that the appellant reported having served for five months and having been exposed to excessively loud artillery noise.  However, the appellant is shown to have had one month and 19 days of active duty for training and in testimony provided in January 2012 he stated he could not recall having been exposed to artillery fire.  The medical report of May 2009 did not discuss in detail how the medical provider made this cursory conclusion.  

Another private treatment record, from May 2010, noted that the appellant reported he had gotten nervous and "fell apart" on the rifle range and was discharged as result of his having handed his weapon to the instructor the wrong way.  The examiner provided no psychiatric diagnosis, but stated his opinion that the appellant deserved an evaluation for VA benefits. 

Following a review of the file and after the appellant provided testimony before the Board, the Board remanded the claim to the AOJ for the purpose of obtaining medical opinions with respect to the appellant's acquired psychiatric disorder, tinnitus, and bilateral hearing loss.  The record reveals that the appellant underwent a VA Audiological Examination in May 2014 and a VA Mental Disorders Examination also in May 2014.  

With respect to the audiological examination, the appellant underwent testing and that testing revealed that the appellant was suffering from sensorineural hearing loss of both ears along with tinnitus.  The examiner further indicated that, based on a review of the record, the appellant's hearing loss and tinnitus were not related to service.  The examiner noted that the appellant's service medical treatment records were negative for any treatment for or findings indicative of either hearing loss or tinnitus.  Additionally, the examiner found that there was no indication or evidence that the appellant was suffering from hearing loss within one year of his discharge from service.  It was further reported that the file was negative for any evidence of military noise exposure.

The examiner also pointed out that the medical evidence of record was negative for any complaints involving hearing loss or tinnitus following his discharge and such complaints did not surface until thirty-plus years after the appellant's discharge from service.  It was further observed that the appellant was employed after service in jobs where he would have been exposed to loud noises over much lengthier periods of time.  The examiner thus concluded that the appellant's hearing loss and tinnitus were less than likely caused by or the result of his military service or any incident therein.  Additionally, the examiner reported that the appellant admitted to him that he had not suffered from tinnitus since service but had only had ringing in the ears for approximately the last five years.  

As noted above, the appellant also underwent a VA psychiatric examination which, in turn, produced a diagnosis of an adjustment disorder with mixed anxiety and depressed mood - an acquired psychiatric disorder.  Despite the diagnosis, the examiner concluded that the appellant's current disorder was not related to or caused by or the result of the appellant's short period of active duty service.  The following rationale was provided:

	. . . There is no history of mental health treatment during service....  While distressed by the Sergeant yelling at him and being separated from service, he ...was suffering from low esteem going into the service.  He had a number of post-military stressors which were also contributing to his psychiatric condition including but not limited to having 3 divorces, estrangement from his two oldest children, occupational problems and health problems.  He explained [that] he started having significant problems with anxiety and depressed mood after he was injured on the job in 1994.  He feels bad about himself for not being able to work and not being able to be part of his children and grandchildren's lives.  He also has had ongoing problems with worry over finances, health and relationships. . . .

The file reveals that the appellant's medical records from the Social Security Administration have been obtained and included in the file for review.  Of note is fact that these records are devoid of any complaints involving bilateral hearing loss and tinnitus.  Also, those same records do show that the appellant was exhibiting manifestations of a psychiatric disorder but those manifestations were not etiologically linked to the appellant's military service.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Initially, the Board acknowledges that the appellant is competent to give testimony (oral or written) about what he experienced.  In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").
 
A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  For example, he is competent to report his that he has had visual impairment since service but, as a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of a particular disability.  38 C.F.R. § 3.159(a) (2015).  Therefore, his opinion, without more, is not dispositive.  38 C.F.R. § 3.159(a) (2015).
 
Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Davidson v. Shinseki, 581 F. 3d 1313(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002). ??

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the expert examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the appellant.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).??

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence).

In this instance, there are the May 2014 medical examinations that have not etiologically linked the appellant's tinnitus, bilateral hearing loss, or an acquired psychiatric disorder with the appellant's military service.  The alternative to those opinions is the private audiological report that insinuates and suggests that there may be some relationship between the appellant's hearing loss and tinnitus and his military service.  Nevertheless, the Board notes that the VA examiners who provided the opinions contained in the claims file have not been equivocal.  Rather, the reviewers were very specific and direct in the opinions that were provided.  Based on the clarity and specificity provided in the opinions, the VA examiners' opinions do not appear speculative or without foundation.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2015) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  Alternatively is the private opinion which is devoid of discussion and clarity.  

The Board acknowledges the statements provided by the appellant.  However, in comparison to the medical opinions provided, the appellant did not support his assertions with any kind of clinical evidence, supporting documents, or even a discussion of the facts.  As such, the Board finds that the "opinions" provided by the appellant lacks probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Alternatively, as previously reported, medical experts have fairly considered all the evidence and the opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt both of the examiners' opinions on which it bases its determination that service connection for an acquired psychiatric disorder, hearing loss, and tinnitus is not warranted.  In other words, the Board attaches the most significant probative value to the VA opinions as they are well-reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 44, 448-9 (2000).

Again, the Board has considered the statements of the appellant connecting his three disorders to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the appellant is competent to testify as to observable symptoms, such as being anxious or having difficulty hearing someone or having ringing in the ears, but notes that he has not, after further questioning, described a continuity of symptoms since service and finds that his opinion as to the cause of his disorders simply cannot be accepted as equivalent competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

Moreover, with respect to the statements provided by the appellant and his witnesses, these hypotheses are the only opinions addressing whether the appellant now suffers from various disorders that were due to or caused by or the result of his military service or some incident within that service.  Yet, the statements have been very generalized.  The Board finds that the generalized statements are too vague in nature to provide the necessary evidence to show that the appellant now has the purported condition that resulted from his military service and any incident that may have occurred therein or a service-connected disorder.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

In determining whether evidence is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  Based upon a comprehensive review of the evidence, the Board finds that the statements provided by the appellant, his buddies and friends, and the representative are found to have little probative value when compared with the evidence against the claims. 

Additionally, the Board has considered whether the appellant's disabilities are secondary to any service-connected disability or treatment therefore.  38 C.F.R. § 3.310.  However, the service connection has not been granted for any disorder, so provisions regarding secondary service connection are not applicable to this claim. 

In sum, the most probative and competent evidence is against a finding that the disabilities in question became manifest or otherwise originated during the Veteran's active duty service.  Moreover, the record does not show that the purported disorders are etiologically related to his military service or any incident therein.  No other theory of entitlement under the laws governing appellant's benefits is applicable to these claims.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims, and they are denied.  38 U.S.C.A. § 5107(b) (West 2014).




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression, is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


